DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/11/2021 have been fully considered but they are not persuasive.
It is argued by the applicant that “First of all, the way that the Office uses the teachings of Kubota to conclude that glass is "interchangeable" with Meyer-Berg's passivation material 224 lacks rational underpinning.1 The Office reasons that because Kubota teaches that a polyimide can be formed by a spin on glass (SOG) method, polyimide and glass are "interchangeable passivation material." Simply because two materials can be formed by the same processing technique does not mean that these two materials are interchangeable.”	In response, the examiner is not persuaded because par [0062] of Kubota discloses that SOG (spin on glass) and polyimide-base resins can be easily applied by a spin coating method. Further SOG and polyimide-base resins are inherent passivation. Because both are passivation material, one of ordinary skill can make a selection for the purpose of processing desired and device structural needs. As such, the two materials are interchange. Furthermore, SOG is a low temperature process compare as compare to polyimide-base resins which can be used in a high heat process.
It is argued by the applicant that “When making a modification to the structure of a prior art device, the person having ordinary skill would only consider elements to be interchangeable if they have comparable physical properties. See, e.g., In re Grasselli, 713 F.2d 731, 741 (Fed. Cir. 1983) (mere fact that elements are Group lA elements does not make them "interchangeable" in catalyst compositions); In re Grasselli at 744 (interchangeability of catalysis depends on whether catalyst obtains the desired 2
In response, the examiner is not persuade because the applicant is not comparing passivation material to other forms of passivation material, and two different passivation materials can be interchange because both are passivation materials and have comparable physical properties because they both are passivation material interchangeable for processing need and device capacitance needs. 
 It is argued by the applicant that “The person having ordinary skill would not find it obvious to substitute a dielectric layer in a semiconductor device for a conductive metal merely because each of these materials may be formed by CVD.”
In response, the examiner is not persuade because the applicant is not comparing passivation material to other forms of passivation material, and two different passivation materials can be interchange because both are passivation materials and have comparable physical properties because they both are passivation material interchangeable for processing need and device capacitance needs.
It is argued by the applicant that “Likewise, spin coating is a general technique that can be used to apply a wide variety of different types of material3 and it would be incorrect to assume that each of the materials formed by this technique behave the same.”
In response, the examiner is not persuaded because par [0062] of Kubota discloses that SOG (spin on glass) and polyimide-base resins can be easily applied by a spin coating method, and the rejection relies on comparing passivation material to other forms of passivation material, and two different passivation materials can be interchange because both are passivation materials and have comparable physical properties because they both are passivation material interchangeable for processing need and device capacitance needs. 

In response, the examiner is not persuaded because the applicant is confused about what a passivation layer is. Passivation layer is a mask layer as shown in Meyer and Kobuta discloses a mask layer that can be patterned. Furthermore, there are many process to form a passivation layer, and the examiner is not persuaded because par [0062] of Kubota discloses that SOG (spin on glass) and polyimide-base resins can be easily applied by a spin coating method, and the rejection relies on comparing passivation material to other forms of passivation material, and two different passivation 
Furthermore, Kubota reference is used to form a mask, and Meyer passivation is also a mask to be pattern and to protect underlying layer. Kubota uses this mask to fill a recess 16A formed in a conductive layer 16. See, e.g., Kubota, paragraph [0216] and Figs. 4B - 5A. This allows Kubota to form the conductive layer 16 to have a conical shape in a subsequent etching step. See, e.g., Kubota, paragraph [0218] ("The etching of these layers is carried out under an anisotropic etching condition where the etch rate of the conductive material layer 16 is higher than the etch rate of the mask material layer 17"), which function use of the mask/passivation layer. Furthermore, Fig. 5B. By contrast, the passivation material 224 of Meyer-Berg is an encapsulant that must provide high voltage isolation for a semiconductor die (See Meyer-Berg, paragraph [0065]) and serve as a solder mask (See Meyer-Berg, paragraph [0067]), and this is function use of the mask/passivation layer. The applicant is not claiming any function. Even if, then a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Further the passivation of Kubota and Meyer serve the same function and which to protect the underlying during subsequent processing.
It is argued by the applicant that “2. "Enclosed Cavity" requirement of independent claims 21 and 31 not taught or suggested by the prior art 
Independent claims 21 and 31 each require, inter alia, "wherein an enclosed cavity is disposed between the connection body and the chip carrier, wherein the electronic chip is disposed within the enclosed cavity." One commonly accepted definition of the term "cavity" is: an unfilled space within a 
The Meyer-Berg reference does not arrange an electronic chip within a cavity. As can be appreciated from Fig. 2G of Meyer-Berg, the chip 218 (allegedly corresponding to the claimed "electronic chip; See Office Action, pg. 3) is completely covered by the encapsulation material 224 (allegedly corresponding to the claimed "connection body; See Office Action, pg. 3). Stated another way, there is no hollow space in which Meyer-Berg's chip 218 is arranged between the redistribution layer and the carrier.”
The examiner is not persuaded and the applicant is referred to par [0053] of Meyer discloses…The removed one or more portions 208 may be slightly larger than the size of the chips 218 to be placed within the one or more portions 208. It may be understood that the removal of one or more portions 208 may be referred to as a formation of one or more cavities 208 in the stacked carrier 204-layer 202-further carrier material 206 arrangement. Note the wherein an enclosed cavity is disposed that disposed is a past tense, and the cavity is disposed as claimed at the time of forming. Note then the applicant is claiming wherein the electronic chip 218 is disposed within the enclosed cavity. Nowhere after did the applicant claim any leftover portion of cavity after the electronic chip 218 is disposed within the enclosed cavity.

It is argued by the applicant that “3. "Recess" requirement of dependent claims 29 and 36 not taught or suggested by the prior art 
Dependent claims 29 and 36 recite that "the glass base structure comprises a recess that extends from a planar outer surface, wherein the planar outer surface of the glass base structure faces 


    PNG
    media_image1.png
    473
    1263
    media_image1.png
    Greyscale

The examiner is persuaded because https://www.dictionary.com/browse/recess defines recess as a receding part or space. As labeled by examiner above, show a recess of element 224. The recess are boundary and as such meet the bound limitation as claimed.

It is argued by the applicant that “4. "Spaced apart" requirement of dependent claims 30 and 37 not taught or suggested by the prior art 

The Office alleges that the limitations of claims 30 and 37 are met because "bottom of 218 is spaced apart from top of 224." See Office Action, pg. 7. This interpretation improperly rewrites the claim language to make it read on the prior art. The claim does not state that the bottom surface of the electronic device is spaced apart from the top surface of the glass base structure. Indeed, such a limitation would have no patentable significance, as it this would always be the case in a device wherein the electronic chip is mounted on the chip carrier such that the rear surface is flush against the mounting surface. Whenever possible, the Office should interpret claim language in a way that does not render it superfluous. See, e.g., Stumbo v. 
Eastman Outdoors, Inc., 508 F.3d 1358, 1362. When the language in question is properly interpreted, the "spaced apart" requirement means that there is at least some space provided   
between the electronic device and the glass base structure. See, e.g., Merriam Webster definition of apart ("away from one another in space or time").”
The examiner is not persuaded because the applicant did not claim that they have to be in non –direct contact. Two elements can be in direct contact and have different parts for the elements spaced apart. Meyer discloses spaced apart as other portions of the elements are spaced apart and certain portions are in direct contact. The applicant need to specific.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-27 and 29-37 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer-Berg 20130334712 (Meyer) in view of Kubota et al. 20020050776.

    PNG
    media_image2.png
    244
    524
    media_image2.png
    Greyscale


Regarding claim 21, fig. 2G of Meyer discloses a semiconductor device, comprising 

an electronic device 218 that comprises an upper main surface (top surface) with a conductive pad 222 and a rear surface opposite the upper main surface; 
a connection body (combination of elements above 214/216 minus 218) that comprises a base structure 224 and an electrically conductive wiring structure (fan-in/fan-out), wherein the connection body is mounted on the chip carrier with the base structure facing and adhered to the mounting surface, 
wherein an enclosed cavity 208 (fig. 2C – par [0053] one or more cavities 208) is disposed between the connection body and the chip carrier, 
wherein the electronic chip 218 is disposed within the enclosed cavity, 
wherein the electrically conductive wiring structure is connected to the conductive pad of the electronic chip, 
wherein the electronic chip is mounted on the chip carrier such that the rear surface is flush against the mounting surface (top surface of 216). 
Meyer does not disclose that the base structure 224 is a glass base structure, but par [0065] of Meyer discloses that passivation material 224 may include at least one material from the following group of materials, the group consisting of: polyimide, epoxy, polymers. Passivation material 224 may be deposited by imide-processing techniques, e.g. spin coat, e.g. foil lamination, e.g. spray coating. Imide, e.g. polyimide.
However, par [0062] of Kubota discloses that SOG (spin on glass) and polyimide-base resins can be easily applied by a spin coating method. 
Note SOG (spin on glass) and polyimide-base resins such as taught by Meyer are interchangeable material which uses spin coating method.


Regarding claim 31, fig. 2G of Meyer discloses a semiconductor device, 
comprising a chip carrier (216/214/204) comprising a substantially planar mounting surface (top surface of 216); 
an electronic device 218 that comprises an upper main surface with a conductive pad 222; 
a connection body (combination of elements above 214/216 minus 218) that comprises a base structure 224 and an electrically conductive wiring structure (fan-out/fan-in), 
wherein the connection body is mounted on the chip carrier with the base structure facing and adhered to the mounting surface, 
wherein an enclosed cavity 208 (fig. 2C – par [0053] one or more cavities 208) is disposed between the connection body and the chip carrier, 
wherein the electronic chip is disposed within the enclosed cavity, 
wherein a conductive track (fan-out/fan-in) of the electrically conductive wiring structure (fan-out/fan-in) is disposed directly over the upper main surface and electrically contacts the conductive pad. 
Meyer does not disclose that the base structure 224 is a glass base structure, but par [0065] of Meyer discloses that passivation material 224 may include at least one material from the following group of materials, the group consisting of: polyimide, epoxy, polymers. Passivation material 224 may be deposited by imide-processing techniques, e.g. spin coat, e.g. foil lamination, e.g. spray coating. Imide, e.g. polyimide.
However, par [0062] of Kubota discloses that SOG (spin on glass) and polyimide-base resins can be easily applied by a spin coating method. 

In view of such teaching, it would have been obvious to form a device of Meyer comprising a glass base structure such as taught Kubota as polyimide SOG are interchangeable passivation material which uses spin coating methodology.

Regarding claim 22, fig. 2G of Meyer discloses wherein the wiring structure fan-out/fan-in) comprises a conductive track that is electrically connected to the conductive pad 222, and wherein the conductive track laterally extends across an outer edge side of the electronic device (see fig. 2G). 

Regarding claim 23, fig. 2G of Meyer discloses further comprising an electrically conductive lead 246 that is spaced apart from the chip carrier, wherein the conductive track laterally extends across a gap between the lead and the chip carrier, and wherein the conductive track electrically connects the lead 246 to the conductive pad 222. 

Regarding claim 24, fig. 2G of Meyer discloses wherein a portion of the base structure 224 directly contacts the electronic device 218. The resulting structure would have been one wherein a portion of the glass base structure directly contacts the electronic device. 

Regarding claim 25, the resulting structure would have been one wherein the glass base structure comprises an outer surface (top of 224) that is opposite from the mounting surface, and wherein the outer surface of the glass base structure forms a complete outer side of the semiconductor device. 



Regarding claim 27, Meyer and Kubota disclose claim 21, but do not disclose wherein a ratio between a lateral width and a thickness of the wiring structure is at least 5. 
However, although Meyer and Kubota is silent about the claimed ratio, it should be noted that a range of the ratio inherently exist. Therefore, the prior art of Meyer and Kubota provides foundation for experimental optimization and suggests a progress of changes in size/proportion in order to optimize resistance of the device and dimension of wiring structure affect its resistance.
 Therefore, while the structure of Meyer and Kubota do not quantitatively state a ratio, the courts have held that when the only difference between the claimed invention and the prior art is a size/proportion, then a prima facie case of obviousness exists [See MPEP 2144.04(IV)(A)].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form a device of Meyer and Kubota disclose wherein a ratio between a lateral width and a thickness of the wiring structure is at least 5 in order to optimize resistance of the device and dimension of wiring structure affect its resistance.

Regarding claims 29 and 36, the resulting structure would have been one wherein the glass base structure comprises a recess (region occupied by 206) that extends from a planar outer surface (extends form top and bottom planar surface of 224), wherein the planar outer surface of the glass base structure faces and is adhered to the mounting surface of the chip carrier (see bottom planar 224 faces 214), and wherein the enclosed cavity is bounded by the recess (see region occupied by 218 where 208 was and 

Regarding claims 30 and 37, fig. 2G of Meyer discloses wherein the electronic device is spaced apart from the glass base structure (bottom of 218 is spaced apart from top of 224). 

Regarding claim 32, fig. 2G of Meyer discloses wherein the complete wiring structure is disposed above the upper main surface of the electronic chip 218. 

Regarding claim 33, fig. 2G of Meyer discloses wherein the conductive track (fan-in/fan-out) directly contacts the glass base structure 224. 

Regarding claim 34, fig. 2G of Meyer discloses wherein the chip carrier comprises a mounting section 216 and a plurality of lead sections (region under 242(238) and region under left 246) that are spaced apart from the mounting section, and wherein the electronic chip is mounted on the mounting section. 

Regarding claim 35, fig. 2G and par [0027] – (Carrier 204 may include an electrically conductive sheet. Carrier 204 may include an electrically conductive foil. Carrier 204 may include an electrically conductive plate. Carrier 204 may include a metal) of Meyer discloses wherein the mounting section and the lead sections are monolithic portions of an electrically conductive lead frame. 

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Meyer and Kubota in view of HSIEH et al. 20160126228 (HSIEH).
Regarding claim 28, Meyer and Kubota disclose claim 21, but do not disclose wherein the electronic device is a semiconductor chip that comprises at least one at least one integrated power transistor. 
However, par [0010] of HSIEH discloses a package structure which includes power transistors in order to provide transistor for high power performance.
In view of such teaching, it would have been obvious to form a device of Meyer and Kubota comprising wherein the electronic device is a semiconductor chip that comprises at least one at least one integrated power transistor such as taught by HSIEH in order to form a high power performance device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached on Max flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VONGSAVANH SENGDARA/               Primary Examiner, Art Unit 2829